DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 09/28/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 8-10, 12, and 48-56 are pending in the application.
Claims 1-4, 8-10, 12, and 48-56 are examined on the merits.
Information Disclosure Statement
The new information disclosure statements (IDS) submitted on 09/28/2022 in compliance with the provisions of 37 CFR 1.97. Accordingly, the new information disclosure statement has been considered by the examiner.

Response to Arguments
Applicant’s arguments/remarks filed on 09/28/2022 have been fully considered.
With respect to the claim rejection(s) under 35 U.S.C. § 103 as being unpatentable over Quintanar (US PGPUB 20190076298) in view of Brownhill (US PGPUB 20190290496) and Jian (CN 102178995), as applied below, addressed/disclosed the newly added/argued limitations in claim 1.
Applicant argues that Wilder does not provide suggestion for optimizing the distance between the optical source and the sensor. This argument is not found persuasive. Wilder discloses/suggests that the larger distance between the optical source and the optical detector/sensor provides the more potential error in determination of optical properties of the tissue being measured (Col. 9, lines 22-42). Wilder implicitly discloses/suggests that the distance between the optical source and the sensor is adjustable. In addition, the distance between the optical source and the sensor is a routine choice made by a person skilled in the art as needed. Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance between one or more light sources and the optical sensor of Quintanar in view of Brownhill and Jian by arranging them within the claimed distance, similar to that disclosed/suggested by Wilder, in order to reduce error for determining optical properties of the tissue being measured, as suggested in Col. 9, lines 22-42 of Wilder and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, one would have been motivated to arrange the one or more light sources and the optical sensor to be separated by approximately 2.5 millimeters for the purpose of reducing errors for determining optical properties of the tissue being measured. See MPEP § 2144.05 (II) (A). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
With respect to the double patenting claim rejection(s), applicant’s amendment(s) to the claim(s) has/have overcome the rejection(s) 
Claim Interpretation
	In claim 1, the limitation “substantially flexible substrate” has been interpreted below as if the claim requires a flexible sheet/layer (¶0259 of Applicant’s instant specification).
In claim 1, the limitation “optical sensor array cluster” has been interpreted below as if the “optical sensor array cluster” comprises an optical sensor and one or more light sources. 
In claim 53, the limitation “negative pressure wound therapy device” has been interpreted below as a pump assembly configured to provide negative pressure to the wound. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case, claim 2 recites the limitation “one or more light sources consists of a single white LED” which does not further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 48-49, 53-55 is/are rejected under 35 U.S.C 103 as being unpatentable over Quintanar (US PGPUB 20190076298) in view of Brownhill (US PGPUB 20190290496) and Jian (CN 102178995).
Regarding claim 1, Quintanar discloses a wound dressing (a wound dressing 100: ¶0029 and Fig. 2B) comprising: 
a substantially flexible substrate (a wound contact layer 222 is a flexible layer: ¶0031 and Fig. 2B) and one or more sensors (sensors or electronic components 550: ¶0069) supported by the substantially flexible substrate (the sensors 550 is supported by or arranged on the wound contact layer 222: ¶0069) and configured to measure characteristics of a wound (¶0069); 
the one or more sensors (550) … including: an optical sensor (¶0069) …; …
Quintanar further discloses the one or more sensors (550) including an optical sensor (¶0069), but does not disclose wherein the one or more sensors comprises one or more light sources.
In the same field of endeavor, wound dressing, Brownhill discloses a wound dressing that incorporates a number of sensors (Abstract). Brownhill further discloses that the dressing comprises optical sensors and one or more light sources (¶0109) and wherein the one or more light sources comprises a white LED (¶0109) for the benefit of measuring optical properties of the tissue, exudate, or foreign bodies (¶0109). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Quintanar by incorporating one or more light sources comprising a white LED, similar to that disclosed by Brownhill, in order to measure optical properties of the tissue, exudate, or foreign bodies, as suggested in ¶0109 of Brownhill. Thus, Quintanar in view of Brownhill comprises an optical sensor and one or more light sources which encompass the claimed optical sensor array cluster. 
Quintanar/Brownhill does not disclose wherein the optical sensor configured to detect light components of at least two colors.
In the same field of endeavor, wound dressing, Jian discloses a negative pressure wound therapy system for detecting exudate color comprising a color acquisition system 9 (Abstract, pg. 2, ¶20-24, and pg. 3, ¶18-20). Jian further discloses/suggests the color acquisition system comprising a point source 91 and RGB color sensor for the benefit of assisting in calculating ratio of the three primary colors from their wavelengths and frequencies to derive the color of exudates (pg. 3, ¶25). Therefore, Jian implicitly discloses that the RGB sensor is configured to detect light components of at least two colors.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Quintanar in view of Brownhill by using a RGB color sensor as an optical sensor, similar to that disclosed by Jian, in order to assist in calculating ratio of the three primary colors from their wavelengths and frequencies to derive the color of exudates, as suggested in pg. 3, ¶25 of Jian.
Quintanar in view of Brownhill and Jian discloses the claimed invention except for a height difference between white LED and optical sensor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the height of the white LED and the optical sensor since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. (See MPEP § 2144.04 (IV) (A)). In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Furthermore, one would have been motivated to make a height of the white LED being smaller than a height of the optical sensor in order to assist in detecting light components, easily remove when needed, and reduce manufacturing cost.
Regarding claims 2 and 3, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar does not disclose wherein the one or more light sources comprises a single white LED or wherein the one or more light sources comprises a plurality of light sources.
Brownhill further discloses wherein the one or more light sources comprises a white LED (¶0109) for the benefit of measuring optical properties of the tissue, exudate, or foreign bodies (¶0109). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Quintanar by incorporating one or more light sources comprising a white LED, similar to that disclosed by Brownhill, in order to measure optical properties of the tissue, exudate, or foreign bodies, as suggested in ¶0109 of Brownhill. Thus, Quintanar in view of Brownhill comprises an optical sensor and one or more light sources which encompass the claimed optical sensor array cluster. 
Regarding claim 4, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar/Brownhill does not disclose wherein the optical sensor comprises a red, green, blue (RGB) sensor, a red, green, blue, and clear (RGBC) sensor, or a red, green, blue, and white (RGBW) sensor.
Jian further discloses/suggests the color acquisition system comprising a point source 91 and RGB color sensor for the benefit of assisting in calculating ratio of the three primary colors from their wavelengths and frequencies to derive the color of exudates (pg. 3, ¶25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the optical sensor of Quintanar in view of Brownhill by incorporating RGB color sensor, similar to that disclosed by Jian, in order to assist in calculating ratio of the three primary colors from their wavelengths and frequencies to derive the color of exudates, as suggested in pg. 3, ¶25 of Jian.
Regarding claim 48, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar further discloses a controller configured to be connected to the optical sensor array cluster (a controller configured to capture information about the condition of the wound from sensors: ¶0007-0008, 0071, 0075) and further configured to receive optical measurement data from the optical sensor (the controller is capable of receiving optical measurement data from the optical sensor: ¶0007-0008, 0071, 0075).
Regarding claim 49, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar in view of Brownhill and Jian implicitly disclose wherein a first trace connected to the white LED and a second trace connected to the white LED, the first and second traces configured to provide power and ground connections to the white LED because a person having ordinary skill in the art would understand/recognize that the white LED inherently needs to be connected to positive and negative terminals in order to perform its functions.
Regarding claim 53, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar discloses a kit (Fig. 1A) comprising the wound dressing of claim 1 (see rejection of claim 1 above) and a negative pressure wound therapy device (a pump or negative pressure unit 150: ¶0027 and Figs. 1A-B) configured to form a fluid flow path with the wound dressing (a bridge 120 connecting the pump 150 with the dressing 100: ¶0027 and Figs. 1A-B) and provide negative pressure to the wound via the fluid flow path (¶0027).
Regarding claim 54, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 53.
Quintanar further discloses wherein the substantially flexible substrate comprises a plurality of perforations (222 is perforated: ¶0031 and Fig. 2B) configured to allow fluid to pass through the substantially flexible substrate (¶0031).
Regarding claim 55, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 54.
Quintanar further discloses an absorbent (an absorbent layer 221) configured to store at least some fluid that pass through the plurality of perforations (¶0031, 0039, and 0045).
Claim(s) 8, 9, and 56 is/are rejected under 35 U.S.C 103 as being unpatentable over Quintanar in view of Brownhill and Jian, as applied to claim 1 above, and further in view of Wilder (US PAT 10463255).
Regarding claims 8 and 9, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar/Brownhill/Jian does not disclose wherein the white LED is separated from the optical sensor by approximately 2.5 millimeters or wherein a center of the white LED is located approximately 2.5 millimeters from a center of the optical sensor.
In an analogous art for being directed to solve the same problem, arranging one or more light sources and an optical sensor to a certain distance to reduce error, Wilder discloses optical sources having multiple optical emitters that are used to detect optical properties of a subject (Abstract). Wilder discloses/suggests that the larger distance between the optical source and the optical detector/sensor provides the more potential error in determination of optical properties of the tissue being measured (Col. 9, lines 22-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance between one or more light sources and the optical sensor of Quintanar in view of Brownhill and Jian by arranging them within the claimed distance, similar to that disclosed/suggested by Wilder, in order to reduce error for determining optical properties of the tissue being measured, as suggested in Col. 9, lines 22-42 of Wilder and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, one would have been motivated to arrange the one or more light sources and the optical sensor to be separated by approximately 2.5 millimeters or arrange the center of one or more light sources and the center of the optical sensor to be separated by approximately 2.5 millimeters for the purpose of reducing errors for determining optical properties of the tissue being measured. See MPEP § 2144.05 (II) (A). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Regarding claim 56, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar/Brownhill/Jian does not disclose wherein the white LED is separated from the optical sensor by approximately 10 millimeters.
Wilder discloses/suggests that the larger distance between the optical source and the optical detector/sensor provides the more potential error in determination of optical properties of the tissue being measured (Col. 9, lines 22-42).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the distance between one or more light sources and the optical sensor of Quintanar in view of Brownhill and Jian by arranging them within the claimed distance, similar to that disclosed/suggested by Wilder, in order to reduce error for determining optical properties of the tissue being measured, as suggested in Col. 9, lines 22-42 of Wilder and and as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Further, one would have been motivated to arrange the white LED approximately 10 millimeters apart from the optical sensor for the purpose of reducing errors for determining optical properties of the tissue being measured. See MPEP § 2144.05 (II) (A). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C 103 as being unpatentable over Quintanar in view of Brownhill and Jian, as applied to claim 1 above, and further in view of Whalley (US PGPUB 20180064881).
Regarding claims 10 and 12, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar/Brownhill/Jian does not disclose wherein the one or more light sources is oriented perpendicular or at a 90-degree angle relative to an orientation of the optical sensor or wherein the one or more light sources is oriented parallel to an orientation of the optical sensor.
In an analogous art for being directed to solve the same problem, arranging/orienting one or more light sources and an optical sensor in different configurations to provide various optical measurements, Whalley discloses a system for measuring liquid volume in a container including a light source and a plurality of sensors (Abstract). Whalley further discloses/suggests to arrange the light source perpendicular or parallel to the sensors (¶0061 and 0134) for the benefits of detecting/measuring sensor values from different configurations (¶0082). From these teachings, a person having ordinary skill in the art would have recognized/deduced that arranging the one or more light sources perpendicular or parallel to the optical sensor yields the predictable result of providing different configurations to measure/detect various optical measurements. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the arrangement of one or more light sources and the optical sensor of Quintanar in view of Brownhill and Jian by rearranging them perpendicular or parallel to each other, similar to that disclosed/suggested by Whalley, in order to provide different configurations to measure/detect various optical measurements, as suggested in ¶0082 of Whalley and as it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Further, one would have been motivated to rearrange the one or more light sources perpendicular or parallel to the optical sensor for the purpose of providing different configurations to measure/detect various optical measurements. See MPEP § 2144.04 (VI) (C). In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950).
Claim(s) 50-52 is/are rejected under 35 U.S.C 103 as being unpatentable over Quintanar in view of Brownhill and Jian, as applied to claim 1 above, and further in view of Maragheh (US PGPUB 20160015962) and as evidenced by Rao (US PGPUB 20180249935).
As evidenced by Rao, PDMS is hydrophobic and is able to repel fluid (¶0043).
Regarding claims 50-52, Quintanar in view of Brownhill and Jian discloses all the limitations as discussed above for claim 1.
Quintanar/Brownhill/Jian does not disclose wherein a conformal coating covers the optical sensor array cluster; wherein the conformal coating is configured to prevent fluid from coming into contact with the optical sensor array cluster; and wherein the optical sensor is configured to detect light components through the conformal coating.
In the same field of endeavor, wound dressing, Maragheh discloses a wound dressing comprising a substrate 24 (¶0016, 0018-0019, 0034, and Fig. 2). Maragheh further discloses/suggests a technique of using a conformal coating covering at least a plurality of electronic components and electronic connections for the benefits of providing electrical insulation between the electronics above the dressing and the skin as well as helping dissipate heat generated by electronic components (¶0046). Thus, the conformal coating of PDMS of Maragheh is also able to prevent fluid from coming into contact with the electronic components and electronic connections since PDMS is hydrophobic and is able to rebel fluid (as evidenced by Rao in ¶0043). In addition, the conformal coating of Maraghed is applied to limit the amount of heat transferred to the skin (¶0046) and is clear and/or transparent (¶0035); therefore, the conformal coating would not prevent how the optical sensor detects light components through it.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound dressing of Quintanar in view of Brownhill and Jian by incorporating a conformal coating to cover the optical sensor array cluster, similar to that disclosed by Maragheh, in order to provide electrical insulation between the electronics above the dressing and the skin as well as helping dissipate heat generated by electronic components, as suggested in ¶0046 of Maragheh and as it has been held that the use of known technique to yield predictable result is prima facie obvious. See MPEP § 2143 (I) (C & G). Thus, the conformal coating of PDMS of Quintanar in view of Brownhill, Jian, and Maragheh is also able to prevent fluid from coming into contact with the optical sensor array cluster and the optical sensor is able to detect light components through the conformal coating of PDMS of Quintanar in view of Brownhill, Jian, and Maragheh.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Elder (WO 20130269999 – of record) discloses a wound management system comprising optical sensors and light emitters (Claim 2).
Toth (US PGPUB 20140058344) discloses an integrated system for assessing wound exudates comprising optical sensors and a light source (Figs. 1-19 and accompanying texts).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00 (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781      
/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781